{¶ 29} I respectfully disagree with the decision of the majority to treat this case as an Appellate Rule 11.2(C) case and, therefore, among other things, to not allow oral arguments. A custody matter between two parents does not qualify for the expedited procedure set forth in Rule 11.2(C). The parties are entitled to oral arguments under the Appellate Rules and appellant has, in fact, requested that this case be handled on the regular calendar.
 {¶ 30} In addition, the doctrine of ineffective assistance of counsel has generally only been held applicable to criminal cases and permanent custody cases. The case sub judice is neither. The majority has decided that this doctrine is applicable in the case sub judice. I find that that decision sets a precedent that the claim of ineffective assistance of counsel can now be raised in all civil cases appealed in the Fifth District.
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, the decision of the Guernsey County Court of Common Pleas, Juvenile Division is affirmed. Costs assessed to Appellant.